Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Jonathan Walsh (“you”) and Blackboard Inc. (“Blackboard”).
     WHEREAS, Blackboard desires to continue to employ you on the terms and
conditions hereinafter set forth and you desire to accept such continuation of
employment;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:
1. Responsibilities. Blackboard agrees to continue to employ you as the Vice
President, Finance and Accounting. You shall devote your entire business time,
attention, skill and energy exclusively to the business of Blackboard and
perform the responsibilities assigned to you in accordance with the standards
and policies that Blackboard may from time to time establish. With prior written
notice to Blackboard, you may engage in appropriate civic or charitable
activities and devote a reasonable amount of time to private investments or
boards or other activities provided that such activities do not interfere or
conflict with your responsibilities and are not or are not likely to be contrary
to Blackboard’s interests. You and Blackboard agree that your position is
essential to Blackboard’s success and that the highest level of performance is
required from you.
2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, from June 1, 2010 until May 31, 2011 (the
“Initial Term”), unless your employment terminates earlier pursuant to Section 5
below. This Agreement shall automatically renew for successive one (1) year
periods (each, a “Renewal Term” and together with the Initial Term, the “Term”)
unless either party provides prior written notice of its intent not to renew at
least thirty (30) days prior to the first day of the applicable Renewal Term.
3. Compensation.
     (a) Base Compensation. Your annual base compensation shall initially be
US$225,000 (“Base Compensation”), less applicable taxes and withholdings,
payable in accordance with Blackboard’s regular payroll practices from time to
time in effect. Blackboard may review and adjust your Base Compensation
periodically.
     (b) Bonus Compensation. To be eligible to receive an annual bonus for any
fiscal year, you must meet performance targets set by Blackboard and be employed
through March 31st of the following year. Your initial target bonus may be up to
40% of your Base Compensation. The actual amount of the bonus, if any, will be
determined by Blackboard in its sole discretion. If a bonus is awarded, it will
be paid in the year following that for which the bonus is being awarded. You
will receive your first bonus, if any, in fiscal year 2011 for fiscal year 2010.
     (c) Business Expenses. During the Term, Blackboard shall pay or reimburse
you for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses, in accordance with its policies and procedures, upon the
presentation by you of an itemized account of such expenditures, together with
supporting receipts and other appropriate documentation.
4. Employee Benefits.
     (a) In General. During the Term, you shall be eligible for all employee
benefits that Blackboard may provide to employees at your level, which may
include, but are not limited to benefits such as health insurance plans, a stock
option plan, paid holidays and 401(k), subject in each case to the generally
applicable terms and conditions of any such plan or program in question and to
the determinations of any person or committee administering any such plan or
program. Blackboard reserves the right to modify or terminate any such benefit
at any time.

 



--------------------------------------------------------------------------------



 



     (b) Vacation. You shall be eligible to take paid vacation during each
calendar year in accordance with Blackboard’s Employee Manual.
5. Termination. Upon the effective date of termination of your employment with
Blackboard (the “Termination Date”), you will not be eligible for further
compensation, benefits or perquisites under Sections 3 and 4 of this Agreement,
other than those that have already accrued or vested as of the Termination Date.
Termination of your employment may occur under any of the following
circumstances:
     (a) Expiration of Term. This Agreement will terminate if the Term provided
for under Section 2 expires pursuant to the notice requirements of Section 2.
Any continuing employment following such expiration shall be at-will absent any
other agreement to the contrary;
     (b) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:
          (i) a failure by you to substantially perform your duties under this
Agreement or your job responsibilities, other than a failure resulting from your
complete or partial incapacity due to physical or mental illness or impairment;
          (ii) an act or omission by you that constitutes gross misconduct,
moral turpitude or fraud;
          (iii) a conviction for, or a plea of “guilty” or “no contest” to, a
felony; or
          (iv) a material breach of any duty owed to Blackboard, including but
not limited to the duties of loyalty and confidentiality;
     (c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if (i) you provide notice of such reason for
resignation to Blackboard within 90 days of the initial existence of the
condition giving rise to the Good Reason and stating that such reason will be
grounds for resignation with Good Reason, and (ii) if Blackboard fails to cure
such reason within thirty (30) days following receipt of such notice.
Furthermore, any such resignation shall occur within one (1) year of the
occurrence of a Good Reason event.
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your material relocation to more than 30 miles outside of the Washington, DC
metropolitan area without your consent; or (C) a material diminution of your
compensation, duties or responsibilities.
          (ii) During the Term, you agree to provide Blackboard ninety
(90) days’ prior written notice of your resignation, with or without Good
Reason. Blackboard may in its sole discretion place you on paid administrative
leave as of any date prior to the end of such ninety (90) day notice period and
request that you no longer be present on Blackboard premises. During any period
of paid administrative leave, you will not be authorized to act as a
representative, or make any statements on behalf of, Blackboard; or
     (d) Death or Disability. Your employment shall be deemed to have been
terminated by you upon your (i) death or (ii) inability to perform your duties
under this Agreement, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.
6. Severance Payments.
     (a) Payments and Benefits. After the first six (6) months of your Initial
Term have elapsed, if during the remainder of the Term Blackboard terminates
your employment without Cause (as defined in Section 5(b)), or you resign for
Good Reason and comply with the obligations set forth in Section 5(c), then
Blackboard will pay you at the rate of your then current base compensation, less
applicable taxes and withholdings, for 6 months (“Severance Payments”). If,
following the end of a calendar year but prior to receiving your bonus for the
completed calendar

 



--------------------------------------------------------------------------------



 



year, you are terminated without Cause or resign for Good Reason, you shall also
receive your bonus, less taxes and withholdings, for the completed calendar year
as part of the Severance Payments. The Severance Payments shall be made over a
period beginning on the Termination Date and ending 6 months from such date (the
“Severance Period”), to be paid on Blackboard’s regular payroll cycle during the
Severance Period; provided that your bonus for the completed calendar year, if
any, shall be paid at such time in such next succeeding year as Blackboard deems
appropriate, consistent with the payment of other executives’ bonuses. If you
timely apply and qualify for COBRA, Blackboard will pay your COBRA premiums, at
your current level of coverage, for 6 months, unless you become covered by
another employer’s health insurance, in which case the COBRA coverage will be
terminated when your new coverage commences. You agree to notify Blackboard
immediately if you become covered by another employer’s health insurance plan.
To receive the Severance Payments and COBRA premiums you must sign a release of
any and all claims in the form provided by Blackboard. Such Severance Payments
and COBRA premiums shall begin at the later of (i) the first pay period
following your Termination Date or (ii) ten (10) days after you deliver the
signed release to Blackboard. Notwithstanding the foregoing, you will not be
eligible for COBRA premiums from Blackboard if, as of your Termination Date,
there is a governmental subsidy available such that more than 50 percent of your
COBRA premiums would be paid for by a government entity.
     (b) Section 409A. Subject to this Section 6(b), any payments or benefits
under Section 6 shall begin only upon the date of your “separation from service”
as defined below which occurs on or after the date of termination under
Section 5. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to you under this Section 6:
          (i) It is intended that each installment of the payments and benefits
provided under Section 6 shall be treated as a separate “payment” for purposes
of Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither Blackboard nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;
          (ii) If, as of the date of your “separation from service” from
Blackboard, you are not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 6; and
          (iii) If, as of the date of your “separation from service” from
Blackboard, you are a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:
               (A) Each installment of the payments and benefits due under
Section 6 that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
               (B) Each installment of the payments and benefits due under
Section 6 that is not described within Section 6(b)(iii)(A) and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from Blackboard shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service) or Treasury
Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain other
separation payments). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 



--------------------------------------------------------------------------------



 



               (iv) The determination of whether and when a separation from
service has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
               (v) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.
7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements.
8. Confidentiality and Intellectual Property
     (a) Confidential Information. You shall not disclose or use at any time,
either during your employment or after your Termination Date, any confidential
information, including, but not limited to, the terms of this Agreement,
existing and prospective investments, trade secrets or proprietary information,
strategic sourcing information or analysis, financing information and sources,
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, know how and product specifications, financial
information, financial projections and pro forma financial information, sales
and marketing strategies, plans and programs and product development
information, employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers, organizational structure and reporting relationships,
business plans, names, addresses, phone numbers of customers, contracts,
including contracts with clients, suppliers, independent contractors or
employees, business plans and forecasts, and existing and prospective projects
or business opportunities (“Confidential Information”) of Blackboard, whether
patentable or not, which you learn as a result of your employment with
Blackboard, whether or not you developed such information. “Confidential
Information” shall not include, without limitation, information that is or later
becomes publicly available in a manner wholly unrelated to any breach of this
Agreement by you as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you should treat it as
Confidential Information until you receive clarification from Blackboard that it
is not Confidential Information. Confidential Information shall remain at all
times the property of Blackboard. You may use or disclose Confidential
Information only as authorized and necessary in performing your responsibilities
under this Agreement during your employment with Blackboard; with the Chief
Legal Officer’s prior written consent; in a legal proceeding between you and
Blackboard to establish the rights of either party under this Agreement,
provided that you stipulate to a protective order to prevent any unnecessary use
or disclosure; or subject to a compulsory legal process that requires disclosure
of such information, provided that you have complied with the following
procedures to ensure that Blackboard has an adequate opportunity to protect its
legal interests in preventing disclosure. Upon receipt of a subpoena that could
possibly require disclosure of Confidential Information, you shall provide a
copy of the compulsory process and complete information regarding the
circumstances under which you received it to Blackboard by hand delivery within
twenty-four (24) hours. You will not make any disclosure until the latest
possible date for making such disclosure in accordance with the compulsory
process (“Latest Possible Date”). If Blackboard seeks to prevent disclosure in
accordance with the applicable legal procedures, and provides you with notice
before the Latest Possible Date that it has initiated such procedures, you will
not make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn or ruled on. You hereby
acknowledge that any breach of this Section 8(a) would cause Blackboard
irreparable harm.
     (b) Outside Activities. You shall submit to Blackboard’s Chief Legal
Officer, within a reasonable time prior to dissemination, the text of any
speech, professional paper, article or similar communication created by you
which relates to Blackboard’s present or future business or research and
development endeavors. The Chief

 



--------------------------------------------------------------------------------



 



Legal Officer then will notify you if the dissemination of the communication is
permitted under the terms of this Agreement.
     (c) Ownership of Confidential Information; Return of Materials. All
Confidential Information, including without limitation that which is produced by
or for Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard, regardless of the form in which such
document or information are maintained or stored, including computer, typed,
written, imaged, audio, video, micro-fiche, electronic or any other means of
recording or storing documents or other information. You hereby warrant that you
will not retain in any form any such document or other information or copies
thereof. You may retain a copy of this Agreement and any other document or
information describing any rights you may have after the termination of your
employment.
     (d) Intellectual Property.
          (i) For purposes of this Agreement the following terms will be defined
as indicated:
               (A) “Inventions” shall mean inventions, ideas, formula,
developments, designs, systems, software, discoveries, and improvements to
existing technology, whether or not patentable.
               (B) “Improvements” shall mean all inventions, developments,
modifications, changes, whether or not patentable, made to any Inventions and/or
Confidential Information.
               (C) “Copyrighted Work” shall mean any work of authorship eligible
for copyright protection under the federal and state laws of the United States
and foreign countries.
               (D) “Copyrights” shall mean any and all rights granted in
Copyrighted Works under the laws of the United States and foreign countries.
          (ii) Exclusions. An Invention, Copyright or Copyrighted Work will not
be subject to this Agreement when all the following criteria are met: (A) no
equipment, supplies, facilities, or Confidential Information of Blackboard was
used in developing the Invention or Copyrighted Work or in applying for or
obtaining a patent or Copyright; (B) the Invention or Copyrighted Work was
developed entirely on your own time; (C) the Invention or Copyrighted Work does
not relate directly to the business of Blackboard or to Blackboard’s actual or
demonstrably anticipated research or development; and (D) the Invention,
Copyright or Copyrighted Work does not result from any work performed by you for
Blackboard or at the request of Blackboard.
          (iii) Ownership and Assignment of Rights.
               (A) All Inventions, Improvements, or Confidential Information
that you have or will conceive or develop, either alone or with others, shall be
the exclusive property of Blackboard. You hereby assign, and agree to assign, to
Blackboard your entire right, title, and interest in and to (I) any and all such
Improvements and Inventions, (II) any and all applications for patent, domestic
and foreign that may be filed on said Improvements and Inventions, and (III) any
and all patents that may issue or be granted on such applications, except those
excluded under Section 8(d)(ii) of this Agreement. Both during your employment
and after your Termination Date you will on request immediately sign and deliver
to Blackboard without further consideration any and all documents necessary to
perfect the assignments granted in this Section.
               (B) You understand and agree that all Copyrighted Works
conceived, developed, created or contributed to by you shall be considered works
made for hire under the copyright laws of the United States and shall be the
exclusive property of Blackboard. Blackboard shall be considered the author of
such Copyrighted Works. You further understand and agree that in the event any
Copyrighted Work created by you within the scope of, or in connection with, your
work with Blackboard, or at the request of Blackboard, fails to meet

 



--------------------------------------------------------------------------------



 



the legal requirements of a work made for hire owned by Blackboard, then this
Agreement shall operate to assign to Blackboard all of your rights, title, and
interest, including copyrights, in, to and under such Copyrighted Works.
Blackboard shall have sole and absolute discretion to register, enforce, and/or
assign Copyrights for such Copyrighted Works.
          (iv) Assistance and Designation of Agent.
               (A) Both during your employment and after your Termination Date,
you will on request immediately sign and deliver to Blackboard without further
consideration, all instruments in writing requiring your signature and deemed by
Blackboard to be necessary or advisable in, or in connection with, filing or
prosecuting of any application for any patent covering Improvements, Inventions
or any divisional, continuing, renewal or reissue application or reexamination
request based upon any application for patent. In the event that Blackboard is
unable for any reason whatsoever to secure your signature to any lawful and
necessary documents required to apply for or execute any patent application with
respect to such idea, process, development, design, system, program, discovery,
invention, improvement or writing (including renewals, extensions,
continuations, divisions or continuations in part thereof), you hereby
irrevocably designate and appoint Blackboard and its officers and agents, as
your agents and attorneys-in-fact to act for and on your behalf and instead of
you, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents thereon with
the same legal force and effect as if executed by you.
               (B) You will aid Blackboard promptly on request, and without
further consideration, in any matter pertaining to or relating to the protection
of any of the Improvements, Inventions, applications for patents covering
Inventions or Improvements, and/or Copyrighted Works. If such request is made
after your employment has ended, Blackboard will reimburse you for any expenses
incurred and compensate for any services rendered in complying with such request
at the same rate at which you were compensated during the final month of your
employment.
9. Non-Solicitation/Non-Competition.
During your employment and for one (1) year following your Termination Date (the
“Restricted Period”) you will not, except with prior written approval of
Blackboard’s Chief Legal Officer, directly or indirectly, individually or as
part of or on behalf of any other person, company, employer or other entity:
(a) hire or attempt to solicit for hire, or encourage to end their relationship
with Blackboard, any persons who have been employed by Blackboard at any time
within the previous six (6) months; (b) sell or otherwise provide, or solicit
for the purposes of selling or otherwise providing, services or products that
are similar or related to those sold by Blackboard as of the Termination Date to
any person or entity that has within the twelve (12) months preceding the
Termination Date purchased any such services or products from Blackboard; or
(c) own, manage, operate, control, be employed by, participate in, work in,
advise, consult or contract with, or support in any manner any Competing
Organization.
For purposes of this Agreement, “Competing Organization” means any person or
organization engaged in or about to become engaged in the business of creating,
developing, marketing or selling products or services competitive to
Blackboard’s products or services, within the geographical area in which
Blackboard is either (1) engaged in business; or (2) actively marketing or has
made a significant investment in time and money to prepare to market its
products or services.
You agree that these provisions are necessary to protect Blackboard’s legitimate
business interests. You acknowledge that by virtue of holding a high level
position at Blackboard, you have access to and substantial information regarding
Blackboard Confidential Information and other strategic business activities and
that if you held a position for a Competing Organization, it is likely that
(a) you would use or disclose the knowledge you learned while working for
Blackboard, or (b) it would appear to interested third parties that you were
using or disclosing such knowledge to your new employer. You warrant that the
provisions will not unreasonably interfere in your ability to earn a living or
to pursue your occupation after the Termination Date. You agree to notify any
person or entity to which you provide services during the Restricted Period of
your obligations under this Section 9. In the event that you violate the
provisions of this Section 9, you shall continue to be bound by the restrictions
set forth in Section 9 until a period of one year has expired without any
violation of such provisions.

 



--------------------------------------------------------------------------------



 



You agree that during the Restricted Period, you will give notice to the Company
of each new business activity you plan to undertake, at least (10) business days
prior to beginning any such activity. The notice shall state the name and
address of the individual, corporation, association or other entity or
organization (“Entity”) for whom such activity is undertaken and the name of
your business relationship or position with the entity. You further agree to
provide the Company with other pertinent information concerning such business
activity as the Company may reasonably request in order to determine your
continued compliance with your obligations under this Agreement. You agree to
provide a copy of this Agreement to all persons and Entities with whom you seek
to be hired or do business before accepting employment or engagement with any of
them.
10. Non-Disparagement. You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
director, employee or agent of Blackboard during your employment or after your
Termination Date.
11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.
12. Miscellaneous Provisions.
     (a) Notices. Unless otherwise provided herein, any notice or other
communication required to be given under the terms of this Agreement must be in
writing and must be personally delivered (i.e., left with an individual 18 years
of age or older) or sent by overnight delivery. Documents sent by overnight
delivery will be presumed received on the next business day following the day
sent.

     
If notice is to be sent to Blackboard, it will be sent to:

Matthew Small, Esq.
Blackboard Inc.
650 Massachusetts Ave., N.W., 6th Floor
Washington DC 20001-3796

With a copy to:

Douglas B. Mishkin, Esq.
Patton Boggs, LLP
2550 M Street, NW
Washington, DC 20037
  If notice is to be sent to you, it will be sent to the address that Blackboard
has on file for you at the time the notice is to be sent.

     (b) Dispute Resolution. You and Blackboard agree that any dispute between
you and Blackboard will be finally resolved by binding arbitration in the
District of Columbia in accordance with the Federal Arbitration Act (“FAA”). You
and Blackboard agree to follow the Dispute Resolution Procedures set forth in
Attachment A to this Agreement.
     (c) Effect of Termination. Notwithstanding any termination or expiration of
this Agreement, the rights and obligations under this Agreement, which by their
nature should survive, will remain in effect after the termination or expiration
of this Agreement.
     (d) Nature of Agreement. This Agreement and the attachment hereto
constitute the entire agreement between you and Blackboard and supersede all
prior agreements and understandings between you and Blackboard relating to the
matters covered by this Agreement. Any equity incentives between Blackboard and
you shall be contained in a separate agreement. In making this Agreement, the
parties warrant that they did not rely on any

 



--------------------------------------------------------------------------------



 



representations or statements other than those contained in this Agreement. No
modification of or amendment to this Agreement will be effective unless in
writing and signed by the Chief Legal Officer or Vice President for Human
Resources of Blackboard. A delay or failure by Blackboard to exercise any right
that is the subject of this Agreement will not be construed as a waiver of that
right. A waiver of a breach on any one occasion will not be construed as a
waiver of any other breach. Regardless of the choice of law or conflict of law
provisions of the District of Columbia, the State of Delaware or any other
jurisdiction, the parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the State of Delaware. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect. This Agreement is not assignable by you. This Agreement is binding
on you with respect to Blackboard, its successors or assigns. This Agreement may
be executed in any number of counterparts each of which shall be an original,
but all of which together shall constitute one instrument. The headings in this
Agreement are for convenience only and shall not effect the interpretation of
this Agreement. You further certify that you fully understand the terms of this
Agreement and have entered into it knowingly and voluntarily.
     (e) Section 409A. This Agreement is intended to comply with the provisions
of Section 409A and the Agreement shall, to the extent practicable, be construed
in accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither Blackboard, the Board of Directors nor its or their
designees or agents shall be liable to you or any other person for any actions,
decisions or determinations made in good faith.
     (f) Definition of Blackboard. For the purposes of Sections 7, 8, 9 and 10
of this Agreement, “Blackboard” shall include Blackboard Inc. and its
wholly-owned subsidiaries and affiliates.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOR EMPLOYMENT AGREEMENT]
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Blackboard by its authorized officer, as of the day and year set forth under
their signatures below.

                          Blackboard Inc.    
 
               
/s/ Jonathan Walsh
      By:   /s/ Michael Chasen    
 
               
Jonathan Walsh
          Michael Chasen, CEO and President    
 
               
Date: June 7, 2010
          Date: June 8, 2010    

 